OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

             OFFICIAL BUSINESS                 p-^s / ^ ^
             STATE OF TEXAS             ~W lft,,aMff* *~ —
                                        w3
                                                                          ETO'iiTJIKIKy PITNEY BOWES
            PENALTY FOR
            PRIVATE USE                                       02 1M               $ 00-285
12/1/2014                                                     0004279596            DEC08 2014
BROUSSARD, JOHN GERALD              Tr.^bl. No           1£ama,L£D from wmmvoi
On this day, the application for 11 07 Writ of Habeas Corpus has been received
and presented to the Court.
                                                                           Abel Acosta, Clerk

                              JOHN GERALD BROUSSARD
                                                            >TDC# 497206